DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claim 1 is pending. Claim 1 is presented for examination on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robichaud et al. (“Robichaud”, WO2000/077002, cited in the IDS dated 7/6/2020).
The claim is drawn to a method for the treatment of one or more sleep disorders comprising administering to a patient in need thereof a Compound of Formula I:

    PNG
    media_image1.png
    175
    393
    media_image1.png
    Greyscale

wherein X is O, -NH, or -N(CH3); and Y is -O- or -C(O)-, in free or pharmaceutically acceptable salt form.
Robichaud et al. teach novel gamma-carboline compounds of formula I [R1, R2 =H, acyl, alkyl,
cycloalkyl, etc.; R3, R4 = H, OH, amino, CF3, alkyl, etc.; R5-R7 = H, halo, CF3, OH, CN, alkyl, aryl,
heterocycle, etc.; X = (substituted) NH, (substituted) CONH, (substituted) NHCO, S; A, B, C = (CH2)n, n =0-3] and methods of preparation and use thereof.

    PNG
    media_image2.png
    178
    370
    media_image2.png
    Greyscale

The compounds of Robichaud et al. are serotonin agonists and antagonists of 5-HT2 receptors, more specifically 5-HT2A and 5-HT2C receptors (e.g., pages 1-4, Tables) and are useful in the control or prevention of central nervous system disorders including obesity, anxiety, depression, psychosis, schizophrenia, sleep disorders, sexual disorders, migraine, conditions associated with cephalic pain, social phobias, and gastrointestinal disorders such as dysfunction of the gastrointestinal tract motility. Compound II of Robichaud is prepared starting from p-fluorophenol, beta-propiolactone and 1-carbethoxy-4-piperidone. For example, example 261 is drawn to 4-((6bR, 10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H-pyrido[3',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl)-1 -(4-fluorophenyl)-1 -butanone (see pages 148-149), which reads upon a compound of Formula I wherein X is -N(CH3) and Y is CO:
 
    PNG
    media_image3.png
    260
    239
    media_image3.png
    Greyscale

1-Butanone, 1-(4-fluorophenyl)-4-[(6bR,10aS)-2,3,6b,9,10,10a-hexahydro-3-
     methyl-1H-pyrido[3',4':4,5]pyrrolo[1,2,3-de]quinoxalin-8(7H)-yl]-
The serotonin agonist and serotonin antagonist compounds of Robichaud et al. can be administered as treatment for the control or prevention of central nervous system disorders including obesity, anxiety, depression, psychosis, schizophrenia, sleep and sexual disorders, migraine and other conditions associated with cephalic pain, social phobias, and gastrointestinal disorders. It can be administered by any conventional means available for use in conjunction with pharmaceuticals, either as an individual therapeutic agent or in a combination of therapeutic agents. It can be administered alone, but preferably is administered with a pharmaceutical carrier selected on the basis of the chosen route of administration and standard pharmaceutical practice.
The compounds of Robichaud et al. can be administered in such oral dosage forms as tablets,
capsules, pills, powders, granules, elixirs, tinctures, suspensions, syrups, and emulsions. Likewise, they
may also be administered in intravenous, intraperitoneal, subcutaneous, or intramuscular form, all using
dosage forms well known to those of ordinary skill in the pharmaceutical arts. The dosage administered
will, of course, vary depending upon known factors, such as the pharmacodynamics characteristics of
the particular agent and its mode and route of administration, the age, health and weight of the recipient, the nature and extent of the symptoms, the kind of concurrent treatment, the frequency of
treatment, and the effect desired. By way of general guidance, a daily dosage of active ingredient can be
expected to be about 0.001 to about 1000 mg per kilogram of body weight, with the preferred dose
being about 0.01 to about 100 mg/kg, with the more preferred dose being about 0.1 to about 30 mg/kg.
Advantageously, compounds of Robichaud may be administered in a single daily dose, or the
total daily dosage may be administered in divided doses of two, three or four times daily (e.g., pages
183-184).
Robichaud et al. teach that "pharmaceutically acceptable salts" refer to derivatives of the
disclosed compounds wherein the parent compound is modified by making acid or base salts thereof.
For example, such non-toxic salts include those derived from inorganic acids such as hydrochloric,
hydrobromic, sulfuric, sulfaminic, phosphoric, nitric and the like and the salts prepared from organic
acids such as acetic, propionic, succinic, glycolic, stearic, lactic, malic, tartaric, citric, ascorbic, pamoic,
maleic, hydroxymaleic, phenylacetic, glutamic, benzoic, salicylic, sulfanilic, 2-acetoxybenzoic, fumaric,
toluenesulfonic (e.g., tosylate), methanesulfonic, ethane disulfonic, oxalic, isethionic, and the like (e.g.,
page 108).
It would have been obvious to treat sleep disorders using the compound above. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because Robichaud et al. specifically teaches treating sleep disorders. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the synthesis of such compounds is described by Robichaud (e.g., pages 148-149).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,654,854. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘854 comprise overlapping subject matter.
The claims of US ‘854 are drawn to a salt of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007), wherein the salt is selected from the oxalate, the 4-aminosalicylate, and the cyclamate, and wherein the salt is in crystalline form.
Dependent claims include: “the salt of claim 1 which is an oxalate salt crystal having an X-ray diffraction pattern substantially corresponding to FIG. 1.”; “the salt according to claim 1 which is a 4-aminosalicylate salt crystal having an X-ray diffraction pattern substantially corresponding to FIG. 2”; “the salt according to claim 1 which is a cyclamate salt crystal having an X-ray diffraction pattern substantially corresponding to FIG. 3.”; “a method making a salt according to claim 1, comprising (a) reacting 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007) free base with an acid selected from oxalic acid, 4-aminosalicylic acid, and cyclamic acid, and (b) recovering the salt thus formed”; “a method of purifying 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007) in free or salt form, comprising reacting crude ITI-007 with an acid selected from oxalic acid, 4-aminosalicylic acid, and cyclamic acid, recovering the salt thus formed, wherein the salt is in crystalline form, and optionally converting the oxalate salt or 4-aminosalicylate salt or cyclamate salt back to ITI-007 free base or to another salt form”; “a method for the prophylaxis or treatment of a human suffering from a disease or abnormal condition involving or mediated by the 5-HT2A receptor, serotonin transporter (SERT), and/or dopamine D.sub.1/D.sub.2 receptor signaling pathways comprising administering to said human an effective amount of a salt according to claim 1, wherein the disease or abnormal condition is selected from obesity, anorexia, bulimia, depression, anxiety, psychosis, schizophrenia, migraine, obsessive-compulsive disorder, sexual disorders, attention deficit disorder, attention deficit hyperactivity disorder, sleep disorders, conditions associated with cephalic pain, social phobias, and dementia”; “a pharmaceutical composition comprising a salt according to claim 1, in combination or association with a pharmaceutically acceptable diluent or carrier”; “the salt according to claim 1, wherein the salt is in a homogeneous crystal form, free or substantially free of other forms”; “the salt according to claim 9, wherein the salt is in a homogeneous crystal form, free or substantially free of any amorphous forms of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7Hpyrido[3′,4′:4,5]pyrrolo
[1,2,3-de]quinoxalin-8-yl)-butan-1-one”; “the salt according to claim 10, wherein the co crystal salt comprises less than 2 wt. % of any amorphous forms of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one”; ‘the salt according to claim 1 which is an oxalate salt”; “the salt according to claim 1 which is a 4-aminosalicylate salt”; “the salt according to claim 1 which is a cyclamate salt”; “the method according to claim 6, wherein the oxalate salt or 4-aminosalicylate salt or cyclamate salt is converted back to ITI-007 free base”; “the method according to claim 6, wherein the oxalate salt or 4-aminosalicylate salt or cyclamate salt is converted to ITI-007 in tosylate salt form”; “the method according to claim 7, wherein the disease or abnormal condition is selected from depression, anxiety, psychosis, schizophrenia, obsessive-compulsive disorder, attention deficit disorder, attention deficit hyperactivity disorder, sleep disorders, social phobias, and dementia”; “the method according to claim 17, wherein the disease or abnormal condition is selected from depression, anxiety, psychosis, schizophrenia, and dementia”.
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, 17-20 of U.S. Patent No. 11,014,925. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘925 comprise overlapping subject matter.
The claims of US’925 are drawn to a co-crystal of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007) free base and a second compound, wherein the second compound is selected from isonicotinamide and nicotinamide.
	Dependent claims include: “[t]he co-crystal according to claim 1 which is a co-crystal of ITI-007 free base and isonicotinamide having an X-ray diffraction pattern corresponding to FIG. 1”; “[t]he co-crystal according to claim 1 which is a co-crystal of ITI-007 free base and nicotinamide having an X-ray diffraction pattern corresponding to the upper pattern on FIG. 2”; “[t]he co-crystal according to claim 1, wherein the co-crystal is in dry crystalline form”, “[a] method making a co-crystal according to claim 1, comprising (a) combining 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007) free base with a second compound selected from isonicotinamide and nicotinamide, in an organic solvent, and (b) removing the solvent and recovering the co-crystal thus formed”; “[a] method of purifying 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one (ITI-007) in free or salt form, comprising combining crude ITI-007 with a second compound selected from isonicotinamide and nicotinamide, in an organic solvent, removing the solvent and recovering the co-crystal thus formed, and optionally converting the co-crystal back to ITI-007 free base or to a desired salt form”; “a method for the prophylaxis or treatment of a human suffering from a disease or abnormal condition involving or mediated by the 5-HT.sub.2A receptor, serotonin transporter (SERT), and/or dopamine D.sub.1/D.sub.2 receptor signaling pathways comprising administering to said human an effective amount of a co-crystal according to claim 1.”; “[a] pharmaceutical composition comprising a co-crystal according to claim 1, in combination or association with a pharmaceutically acceptable diluent or carrier”; “[t]he pharmaceutical composition of claim 8, wherein the pharmaceutical composition is in the form of an injectable depot for extended release”; “[t]he co-crystal according to claim 1, wherein the co-crystal is in a homogeneous crystal form, free of other forms”; “[t]he co-crystal according to claim 10, wherein the co-crystal is in a homogeneous crystal form, free of any amorphous forms of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one”; “[t]he co-crystal according to claim 11, wherein the co-crystal comprises less than 2 wt. % of any amorphous forms of 1-(4-fluoro-phenyl)-4-((6bR,10aS)-3-methyl-2,3,6b,9,10,10a-hexahydro-1H,7H-pyrido[3′,4′:4,5]pyrrolo[1,2,3-de]quinoxalin-8-yl)-butan-1-one”; “[t]he co-crystal according to claim 1 which is an isonicotinamide co-crystal”; “[t]he co-crystal according to claim 1 which is a nicotinamide co-crystal”; “[t]he method according to claim 5 wherein the solvent is methanol, ethanol or a combination thereof”; “[t]he method according to claim 6, wherein the solvent is methanol, ethanol or a combination thereof”; “[t]he method according to claim 7, wherein the disease or abnormal condition is a disorder selected from obesity, anorexia, bulimia, depression, anxiety, psychosis, schizophrenia, migraine, obsessive-compulsive disorder, sexual disorders, attention deficit disorder, attention deficit hyperactivity disorder, sleep disorders, conditions associated with cephalic pain, social phobias, or dementia”; “[t]he method according to claim 17, wherein the disease or abnormal condition is a disorder selected from depression, anxiety, psychosis, schizophrenia, sleep disorders, or dementia”; “[t]he method according to claim 18, wherein the disease or abnormal condition is a disorder selected from depression and schizophrenia”; “[t]he co-crystal according to claim 1 which is a co-crystal of ITI-007 free base and isonicotinamide having an X-ray diffraction pattern corresponding to at least six of the d-spacing and/or angle (2-theta) values of the following table: TABLE-US-00007 # Angle d Value 1 7.894514 11.19002 2 11.5064 7.684276 3 15.68352 5.645802 4 20.83351 4.26035 5 23.08702 3.849343 6 23.54637 3.775279 7 25.62448 3.473625 8 31.55525 2.83298 9 34.91977 2.567342 10 36.72755 2.445016 generated using an X-ray diffractometer with a copper anode and a nickel filter.”
The specification of US’ 925 at col. 6, teaches treating sleep disorders with the co-crystals. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,745,300. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘300 comprise overlapping subject matter.
	US ‘300 is drawn to a compound of formula I that encompasses the instant active agent and methods of the treatment of CNS system disorder wherein the disorder is sleep disorders e.g., claim 30).
The specification of US’300, e.g., at col. 9, teaches treating sleep disorders with the co-crystals. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,956,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘227 comprise overlapping subject matter.
US ‘227 is drawn to a method for the treatment of residual symptoms of schizophrenia as defined in the Positive and Negative Syndrome Scale (PANSS) for Schizophrenia, comprising administering to a patient in need thereof, after treatment of acute symptoms of schizophrenia with an antipsychotic agent, an effective amount of a compound of formula I (that encompasses the instant active agent). One of the PANSS symptoms is sleep disorders (claim 5 of US’ 227).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,371,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘324 comprise overlapping subject matter.
	US ‘324 is drawn to pharmaceutical compositions comprising Formula I, which encompass the instant compound of Formula I. Further, the claims are also drawn to the method of antagonizing serotonin 5-dihyroxytryptamine)24 receptor activity, antagonizing dopamine D2 receptor activity, and/or inhibiting serotonin reuptake transporter activity in a patient, comprising administering to a patient in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 1. Dependent claims include “sleep disorders associated with pyschosis” (e.g., claim 19).
Further, the specification of US’324, e.g., at col. 21, teaches treating sleep disorders such as sleep maintenance or sleep onset. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8598119 (cited in the IDS dated 7/5/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘119 comprise overlapping subject matter.
US’119 is drawn to a method for the treatment of one or more 5-HT.sub.2A-related disorders, comprising administering to a patient in need thereof a Compound of Formula I: wherein X is O, --NH or --N(CH.sub.3); and Y is --O-- or --C(O)--, in free or pharmaceutically acceptable salt form, in a dose which selectively blocks the 5-HT2A receptor.
	A dependent claim is drawn to a method for the treatment of one or more sleep disorders comprising administering to a patient in need thereof a Compound of Formula I: ##STR00019## wherein X is O, --NH or --N(CH.sub.3); and Y is --O-- or --C(O)--, in free or pharmaceutically acceptable salt form, in an amount that selectively blocks the 5-HT.sub.2A receptor, such that it a) is sufficient to block said 5-HT2A receptor; and b) either does not block, or minimally blocks the dopamine D2 receptor. Other claims are drawn to “wherein the sleep disorder is sleep maintenance insomnia”; “wherein the sleep disorder is insomnia in a patient suffering from depression”
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9708322. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘322 comprise overlapping subject matter. 
The claims of US ‘322 are drawn to a method for inhibiting serotonin reuptake transporter activity in a patient, comprising administering to a patient in need thereof a therapeutically effective amount of a pharmaceutical composition comprising: (i) a compound of Formula Q and (ii) a polymeric matrix.  Dependent claims include “The method of claim 1, wherein said disorder is selected from a group consisting of (1) psychosis in a patient suffering from depression, (2) depression in a patient suffering from psychosis, (3) a mood disorder associated with psychosis, and (4) a sleep disorder associated with psychosis.”
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11427587. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘506 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, methods with the same compounds include sleep disorders (e.g., claim 26). 
Further, the specification of US’506, e.g., at col.9, teaches treating sleep disorders. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10799500. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘500 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’500, e.g., at col.17, teaches treating sleep disorders, in particular those associated with schizophrenia. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10077267. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘267 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’267, e.g., at col.8, teaches treating sleep disorders, in particular those associated with schizophrenia. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10899762. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘762 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1 and methods of treating diseases such as sleep disorders (e.g., claim 17). Further, the specification of US’762, e.g., at col.8, teaches treating sleep disorders. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10322134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘134 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’134, e.g., at col.10, teaches treating sleep disorders. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10960010. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘010 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’010, e.g., at col.3, teaches treating sleep disorders. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10960009. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘009 comprise overlapping subject matter. The claims are drawn to a method for the treatment of the negative symptoms of schizophrenia comprising administering to a schizophrenic patient in need thereof an effective amount of a Compound overlapping with Formula I wherein: X is —N(CH.sub.3)— and Y is —C(O)—; in free or pharmaceutically acceptable salt form, wherein the effective amount of the Compound of Formula I is 40 mg to 60 mg per day, measured as the weight of the corresponding free base form of the Compound. Dependent claim 9 is drawn to “wherein the method is effective to reduce the patient’s symptoms of anxiety, cognitive impairment or insomnia”).
  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9168258 (cited in the IDS dated 7/6/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘258 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’258, e.g., at col.15, teaches treating sleep disorders such as sleep maintenance insomnia (inability to stay asleep or to resume sleep after walking in the middle of the night) with the claimed compounds. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9616061 (cited in the IDS dated 7/6/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘061 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’061, e.g., at col.15, teaches treating sleep disorders such as sleep maintenance insomnia (inability to stay asleep or to resume sleep after walking in the middle of the night) with the claimed compounds. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-27 of U.S. Patent No. 10,117,867 (cited in the IDS dated 7/6/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘867 comprise overlapping subject matter.US ‘867 is drawn to a method for promoting regular sleep in the treatment of bipolar depression with a compound of Formula I, which reads upon treating sleep disorders as instantly claimed.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,702,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘522 comprise overlapping subject matter.US ‘522 is drawn to methods for treating one or more sleep disorders comprising administration of a compound of Formula I. Dependent claims include “wherein the sleep disorder is sleep maintenance insomnia”.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10472359. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘359 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1 and methods of treating diseases such as sleep disorders (e.g., claim 17). Further, the specification of US’762, e.g., at col.25, teaches treating sleep disorders. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10844061. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘061 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula 1. Further, the specification of US’061, e.g., at col.27, teaches treating sleep disorders associated with psychosis, with the claimed compounds. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8993572 (cited in the IDS dated 7/6/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention and the invention of US ‘572 comprise overlapping subject matter. The claims are drawn to compounds which overlap at least in part with the instant Formula I. Further, the specification of US’, e.g., at col.18, teaches treating sleep disorders with these compounds. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer, Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 09/2022



.